NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50226

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-01082-LAB-1
 v.

DOROTEO ZAMBRANO-RUIZ,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted April 9, 2019**
                               Pasadena, California

Before: RAWLINSON and MURGUIA, Circuit Judges, and RAKOFF,*** District
Judge.

      In March 2018, Doroteo Zambrano-Ruiz was charged by information with

attempted illegal re-entry, in violation of 8 U.S.C. §§ 1326(a) & (b). In the plea


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
agreement, both parties agreed to jointly recommend certain Sentencing Guidelines

calculations, including a two-level downward departure for Ruiz’s participation in

the fast-track plea program.

      The court ultimately refused to grant any fast-track departure and imposed 16

months of imprisonment, followed by three years of supervised release. Ruiz appeals

his sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part,

and vacate and remand in part.1

      Ruiz argues that he should be resentenced because the government breached

the plea agreement when it responded to the court’s comments on the fast-track

departure request by stating: “I can see Your Honor’s argument, it is less than

normal.”

      Because Ruiz failed to object to this alleged breach, we review Ruiz’s claim

for plain error. United States v. Whitney, 673 F.3d 965, 970 (9th Cir. 2012). We have

held previously that the government implicitly breaches a plea agreement by

introducing new information, or simply repeating information already contained in

the record, for the sole purpose of influencing the district court to impose a harsher

sentence. Id. at 971; United States v. Heredia, 768 F.3d 1220, 1231 (9th Cir. 2014).

Here, the government’s statement did not offer any new evidence to the district court



1
 We assume the parties’ familiarity with the facts and procedural history of this
case.

                                          2
nor did it repeat information already contained in the record, let alone for the sole

purpose of “winking at the district court to impliedly request a different outcome.”

Heredia, 768 F.3d at 1231 (internal citation and quotation marks omitted).

Therefore, the government did not breach the plea agreement.2

      Ruiz also argues that, when imposing sentence, the district court

impermissibly relied on certain factors set forth in the Cole Memorandum, which is

meant to guide executive discretion in recommending fast-track departures, not

serve as the basis for a court’s sentence. Ruiz’s argument that his sentence was

procedurally erroneous fails at the outset because this Court does not review

departures under § 5K of the Sentencing Guidelines for procedural error. United

States v. Rosales-Gonzales, 801 F.3d 1177, 1180 (9th Cir. 2015). Rather, these

decisions are reviewed only for substantive reasonableness. Id.

      This Court reviews the substantive reasonableness of a sentence for an abuse

of discretion. United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc)

(citing Gall v. United States, 552 U.S. 38 (2007)). Here, before imposing its

sentence, the district court explicitly considered and outlined Ruiz’s “extensive



2
  Contrary to the government’s argument, Ruiz did not waive or forfeit his ability
to challenge the government’s alleged breach of the plea agreement on appeal. “A
defendant is released from his or her appeal waiver if the government breaches the
plea agreement.” United States v. Hernandez-Castro, 814 F.3d 1044, 1045 (9th
Cir. 2016). Likewise, a claim of breach not raised below (i.e., forfeited) is
reviewed for plain error. Id. at 1045–46.

                                         3
criminal history, immigration criminal history,” and the fact that he had received a

fast-track disposition before in 2012. Under these circumstances, the court’s

sentence was not illogical, implausible, or without support. See Rosales-Gonzales,
801 F.3d at 1184 (“In discussing whether to grant the fast-track departure and

determining the proper sentence, the district court properly considered Rosales-

Gonzales’s past criminal and immigration history [under § 3553(a)].”).

      Contrary to what Ruiz argues, the district court also did not improperly rely

on the factors set forth in the Cole Memorandum in imposing its sentence, but rather

relied on Ruiz’s immigration and criminal history. Therefore, Ruiz’s sentence was

substantively reasonable.

      Ruiz also challenges the district court’s failure to explain why a three-

year term of supervised release was warranted in light of § 5D1.1(c) of the

Guidelines.

      When a defendant fails to object to a district court’s alleged failure to

sufficiently explain the sentence imposed, this Circuit reviews for plain error.

See United States v. Sylvester Norman Knows His Gun, III, 438 F.3d 913, 918

(9th Cir. 2006). Here, the district court’s explanation for a three-year term of

supervised release was adequate because it specifically found that imposing

such a term “w[ould] be a deterrent to [Ruiz’s] returning.” Throughout the

sentencing hearing, the court repeatedly vocalized its concerns about Ruiz’s


                                          4
recidivism and problematic immigration history. Therefore, Ruiz’s supervised

release term was lawful. See Carty, 520 F.3d at 992 (“[A]dequate explanation

in some cases may . . . be inferred from the PSR or the record as a whole.”).

      Both parties agree that conditions 4, 7, and 8 of Ruiz’s supervised release were

not lawful. “Where a condition of supervised release is not on the list of mandatory

or discretionary conditions in the sentencing guidelines [i.e., a special condition],

notice is required before it is imposed, so that counsel and the defendant will have

the opportunity to address personally its appropriateness.” United States v. Cope,

527 F.3d 944, 953 (9th Cir. 2008) (quoting United States v. Wise, 391 F.3d 1027,

1033 (9th Cir. 2004)).

      Conditions 4, 7, and 8 of Ruiz’s supervised release were incorrectly listed in

the written judgment as “Standard Conditions.” Because conditions 4 and 7 were

special conditions, the district court was required to provide Ruiz with notice of these

conditions before imposing its sentence.3 Id. Therefore, we vacate and remand

Ruiz’s sentence for the limited purpose of striking conditions 4, 7, and 8 from the

judgment.

      AFFIRMED in part; VACATED and REMANDED in part.


3
 The 2016 Guidelines Manual governed at the time of Ruiz’s sentence in July
2018. Revised versions of conditions 4 and 7 appear in the 2016 Guidelines as
special conditions. See U.S.S.G. §§ 5D1.3(d)(1) & (4)(B). Condition 8 was
eliminated from the 2016 Guidelines as being redundant with the standard
condition against associating with criminals. See U.S.S.G. app. C amend. 803.

                                           5